Exhibit 10.5

Loan No. V_52173

FIXED RATE NOTE

 

$37,000,000.00

   February 10, 2006

FOR VALUE RECEIVED, those entities listed on Exhibit A attached hereto and made
a part hereof, having an address at c/o Griffin Capital Corporation, 2321
Rosecrans Avenue, Suite 3290, El Segundo, California 90245 (such entities are
hereafter referred to as, individually, a “Borrower” and collectively, the
“Borrower,” as the context may require, provided, however, that the context
shall always be one which affords the Lender the broadest possible rights and
remedies under the Loan Documents and which permits Lender, in its discretion,
to enforce the obligations and liabilities hereunder against one or more of the
entities comprising the Borrower), each jointly and severally promise to pay to
the order of JPMORGAN CHASE BANK, N.A., a banking association chartered under
the laws of the United States of America, its successors and assigns
(hereinafter referred to as “Lender”), at the office of Lender or its agent,
designee, or assignee at 270 Park Avenue, New York, New York 10017, Attention:
Loan Servicing, or at such place as Lender or its agent, designee, or assignee
may from time to time designate in writing, the principal sum of THIRTY SEVEN
MILLION AND NO/100 DOLLARS ($37,000,000.00), in lawful money of the United
States of America, with interest thereon to be computed on the unpaid principal
balance from time to time outstanding at the Applicable Interest Rate
(hereinafter defined) at all times prior to the occurrence of an Event of
Default (as defined in the Security Instrument [hereinafter defined]), and to be
paid in installments as set forth below. Unless otherwise herein defined, all
initially capitalized terms shall have the meanings given such terms in the
Security Instrument.

1.  PAYMENT TERMS

Principal and interest due under this Note shall be paid as follows:

(a)        A payment of interest only on the date hereof for the period from the
date hereof through February 28, 2006, both inclusive; and

(b)        A constant payment of $217,098.62, on the first day of April, 2006
and on the first day of each calendar month thereafter, up to and including the
first day of February, 2016;

with payments under this Note to be applied as follows:

(i) First, to the payment of interest and other costs and charges due in
connection with this Note or the Debt, as Lender may determine in its sole
discretion; and

(ii) The balance shall be applied toward the reduction of the principal sum;

and the balance of said principal sum, together with accrued and unpaid interest
and any other amounts due under this Note shall be due and payable on the first
day of March, 2016 or upon



--------------------------------------------------------------------------------

earlier maturity hereof whether by acceleration or otherwise (the “Maturity
Date”). Interest on the principal sum of this Note shall be calculated on the
basis of a three hundred sixty (360) day year and paid for the actual number of
days elapsed. All amounts due under this Note shall be payable without setoff,
counterclaim or any other deduction whatsoever.

2.  INTEREST

The term “Applicable Interest Rate” means from the date of this Note through and
including the Maturity Date, a rate of five and 80/100 percent (5.80%) per
annum.

3.  SECURITY

This Note is secured by, and Lender is entitled to the benefits of, the Security
Instrument, the Assignment, the Environmental Agreement, and the other Loan
Documents (hereinafter defined). The term “Security Instrument” means the Deed
of Trust, Security Agreement and Fixture Filing dated the date hereof given by
Borrower for the use and benefit of Lender covering the estate of Borrower in
certain premises as more particularly described therein (which premises,
together with all properties, rights, titles, estates and interests now or
hereafter securing the Debt and/or other obligations of Borrower under the Loan
Documents, are collectively referred to herein as the “Property”). The term
“Assignment” means the Assignment of Leases and Rents of even date herewith
executed by Borrower in favor of Lender. The term “Environmental Agreement”
means the Environmental Indemnity Agreement of even date herewith executed by
Borrower in favor of Lender. The term “Loan Documents” refers collectively to
this Note, the Security Instrument, the Assignment, the Environmental Agreement,
and any and all other documents executed in connection with this Note or now or
hereafter executed by Borrower and/or others and by or in favor of Lender, which
wholly or partially secure or guarantee payment of this Note or pertains to
indebtedness evidenced by this Note.

4.  LATE FEE

If any installment payable under this Note (including the final installment due
on the Maturity Date) is not received by Lender prior to the tenth
(10th) calendar day after the same is due (without regard to any applicable cure
and/or notice period), Borrower shall pay to Lender upon demand an amount equal
to the lesser of (a) five percent (5%) of such unpaid sum or (b) the maximum
amount permitted by applicable law to defray the expenses incurred by Lender in
handling and processing such delinquent payment and to compensate Lender for the
loss of the use of such delinquent payment, and such amount shall be secured by
the Loan Documents.

5.  DEFAULT AND ACCELERATION

So long as an Event of Default exists, Lender may, at its option, without notice
or demand to Borrower, declare the Debt immediately due and payable. All
remedies hereunder, under the Loan Documents and at law or in equity shall be
cumulative. In the event that it should become necessary to employ counsel to
collect the Debt or to protect or foreclose the security for the Debt or to
defend against any claims asserted by Borrower arising from or related to the
Loan Documents, Borrower also agrees to pay to Lender on demand all costs of
collection



--------------------------------------------------------------------------------

or defense incurred by Lender, including reasonable attorneys’ fees for the
services of counsel whether or not suit be brought.

6.  DEFAULT INTEREST

Upon the occurrence of an Event of Default Borrower shall pay interest on the
entire unpaid principal sum and any other amounts due under the Loan Documents
at the rate equal to the lesser of (a) the maximum rate permitted by applicable
law, or (b) the greater of (i) five percent (5%) above the Applicable Interest
Rate or (ii) five percent (5%) above the Prime Rate (hereinafter defined), in
effect at the time of the occurrence of the Event of Default (the “Default
Rate”). The term “Prime Rate” means the prime rate reported in the Money Rates
section of The Wall Street Journal. In the event that The Wall Street Journal
should cease or temporarily interrupt publication, the term “Prime Rate” shall
mean the daily average prime rate published in another business newspaper, or
business section of a newspaper, of national standing and general circulation
chosen by Lender. In the event that a prime rate is no longer generally
published or is limited, regulated or administered by a governmental or
quasi-governmental body, then Lender shall select a comparable interest rate
index which is readily available and verifiable to Borrower but is beyond
Lender’s control. The Default Rate shall be computed from the occurrence of the
Event of Default until the actual receipt and collection of a sum of money
determined by Lender to be sufficient to cure the Event of Default. Amounts of
interest accrued at the Default Rate shall constitute a portion of the Debt, and
shall be deemed secured by the Loan Documents. This clause, however, shall not
be construed as an agreement or privilege to extend the date of the payment of
the Debt, nor as a waiver of any other right or remedy accruing to Lender by
reason of the occurrence of any Event of Default.

7.  PREPAYMENT

(a)        The principal balance of this Note may not be prepaid in whole or in
part (except with respect to the application of casualty or condemnation
proceeds) prior to the Maturity Date. If following the occurrence of any Event
of Default, Borrower shall tender payment to Lender or Lender shall receive
proceeds (whether through foreclosure or the exercise of the other remedies
available to Lender under the Security Instrument or the other Loan Documents),
Borrower shall pay in addition to interest accrued and unpaid on the principal
balance of this Note and all other sums then due under this Note and the other
Loan Documents a prepayment consideration in an amount equal to the greater of
(A) one percent (1%) of the outstanding principal balance of this Note at the
time such payment or proceeds are received, or (B) (x) the present value as of
the date such payment or proceeds are received of the remaining scheduled
payments of principal and interest from the date such payment or proceeds are
received through the Maturity Date (including any balloon payment) determined by
discounting such payments at the Discount Rate (as hereinafter defined), less
(y) the amount of the payment or proceeds received. The term “Discount Rate”
means the rate which, when compounded monthly, is equivalent to the Treasury
Rate (as hereinafter defined), when compounded semi-annually. The term “Treasury
Rate” means the yield calculated by the linear interpolation of the yields, as
reported in Federal Reserve Statistical Release H.15-Selected Interest Rates
under the heading “U.S. Government Securities/Treasury Constant Maturities” for
the week ending prior to the date the payment or such proceeds are received, of
U.S. Treasury constant maturities with maturity dates (one longer and one
shorter) most nearly approximating the Maturity Date. (In the event Release H.15
is no



--------------------------------------------------------------------------------

longer published, Lender shall select a comparable publication to determine the
Treasury Rate.) Lender shall notify Borrower of the amount and the basis of
determination of the required prepayment consideration, which shall be
conclusive except in the case of manifest error. Notwithstanding the foregoing,
Borrower shall have the additional privilege to prepay the entire principal
balance of this Note (together with any other sums constituting the Debt) on any
scheduled payment date occurring on or after that date which is three (3) months
preceding the Maturity Date without any fee or consideration for such privilege.
Except as otherwise expressly provided in subsection (b) below, the prepayment
fees provided above shall be due, to the extent permitted by applicable law,
under any and all circumstances where all or any portion of this Note is paid
prior to the scheduled payment date which is three (3) months prior to the
Maturity Date, even if such prepayment results from Lender’s exercise of its
rights upon Borrower’s default and acceleration of this Note (irrespective of
whether foreclosure proceedings have been commenced), and shall be in addition
to any other sums due hereunder or under any of the other Loan Documents.
Borrower acknowledges that, in establishing the Applicable Interest Rate, Lender
has assumed and taken into account the fact that the loan evidenced hereby will
not be prepaid (other than at the times, and on the terms, herein provided) and
that there will be no prohibited transfer of the Property or any other event
which would cause Lender to accelerate this Note. The foregoing provisions
relating to Borrower’s payment of a premium in the event of an acceleration are
intended to compensate Lender in the event that this assumption proves to be
incorrect. No tender of a prepayment of this Note with respect to which a
prepayment fee is due shall be effective unless such prepayment is accompanied
by the prepayment fee. If Lender exercises its option to declare the entire
unpaid principal balance due and payable and/or causes to be recorded a notice
of default in accordance with Section 2924 of the California Civil Code (or any
comparable statute of law) following the occurrence of a default, there shall be
due and payable (in the absence of reinstatement in accordance with
Section 2924c of the California Civil Code or any comparable statute of law), in
addition to the unpaid principal balance accrued interest and any other sums due
hereunder or under any of the other Loan Documents, a prepayment fee computed as
provided in subsection (a) above.

Please initial                             X                                 .

Griffin Capital (Carlsbad Pointe) Investors, LLC, Griffin Capital (Carlsbad
Pointe) Investor 1, LLC, Griffin Capital (Carlsbad Pointe) Investor 2, LLC,
Griffin Capital (Carlsbad Pointe) Investor 3, LLC, Griffin Capital (Carlsbad
Pointe) Investor 4, LLC, Griffin Capital (Carlsbad Pointe) Investor 5, LLC,
Griffin Capital (Carlsbad Pointe) Investor 6, LLC, Griffin Capital (Carlsbad
Pointe) Investor 7, LLC, Griffin Capital (Carlsbad Pointe) Investor 8, LLC,
Griffin Capital (Carlsbad Pointe) Investor 9, LLC, Griffin Capital (Carlsbad
Pointe) Investor 10, LLC, Griffin Capital (Carlsbad Pointe) Investor 11, LLC,
Griffin Capital (Carlsbad Pointe) Investor 12, LLC, Griffin Capital (Carlsbad
Pointe) Investor 13, LLC, Griffin Capital (Carlsbad Pointe) Investor 14, LLC,
Griffin Capital (Carlsbad Pointe) Investor 15, LLC, Griffin Capital (Carlsbad
Pointe) Investor 16, LLC, Griffin Capital (Carlsbad Pointe) Investor 17, LLC,
Griffin Capital (Carlsbad Pointe) Investor 18, LLC, Griffin Capital (Carlsbad
Pointe) Investor 19, LLC, Griffin Capital (Carlsbad Pointe) Investor 20, LLC,
Griffin Capital (Carlsbad Pointe) Investor 21, LLC, Griffin Capital (Carlsbad
Pointe) Investor 22, LLC, Griffin Capital (Carlsbad Pointe) Investor 23, LLC,
Griffin Capital (Carlsbad Pointe) Investor 24, LLC, Griffin Capital (Carlsbad
Pointe) Investor 25, LLC, Griffin Capital (Carlsbad Pointe) Investor 26, LLC,
Griffin Capital (Carlsbad Pointe) Investor 27, LLC, Griffin Capital (Carlsbad
Pointe) Investor 28, LLC, Griffin Capital (Carlsbad Pointe) Investor 29, LLC



--------------------------------------------------------------------------------

(b)        If the prepayment results from the application to the Debt of the
casualty or condemnation proceeds from the Property, no prepayment consideration
will be imposed. Partial prepayments of principal resulting from the application
of casualty or condemnation proceeds to the Debt shall not change the amounts of
subsequent monthly installments nor change the dates on which such installments
are due, unless Lender shall otherwise agree in writing.

(c)        (i)        Notwithstanding any provision of this Section 7 to the
contrary, at any time after the earlier of (1) the date which is two years after
the “startup day,” within the meaning of Section 860G(a)(9) of the Internal
Revenue Code of 1986, as amended from time to time or any successor statute (the
“Code”), of a “real estate mortgage investment conduit,” within the meaning of
Section 860D of the Code, that holds this Note, and (2) a regularly scheduled
payment date on or after that date which is four (4) years after the date of the
first monthly payment due under Section 1(b), and provided no Event of Default
(or any event which with the passage of time or the giving of notice, or both,
could become an Event of Default) has occurred under the Security Instrument or
under any of the Loan Documents, Borrower may cause the release of the Property
(in whole but not in part) from the lien of the Security Instrument and the
other Loan Documents upon the satisfaction of the following conditions
precedent:

(A)        not less than sixty (60) days prior written notice to Lender
specifying a regularly scheduled payment date (the “Release Date”) on which the
Defeasance Deposit (hereinafter defined) is to be made;

(B)        the payment to Lender of interest accrued and unpaid on the principal
balance of this Note to and including the Release Date;

(C)        the payment to Lender of all other sums, not including scheduled
interest or principal payments, then due under this Note, the Security
Instrument and the other Loan Documents;

(D)        the payment to Lender of the Defeasance Deposit; and

(E)        the delivery to Lender of:

 (1)        a security agreement, in form and substance satisfactory to Lender,
creating a first priority lien on the Defeasance Deposit and the U.S.
Obligations (hereinafter defined) purchased on behalf of Borrower with the
Defeasance Deposit in accordance with this subparagraph (the “Security
Agreement”);

 (2)        a release of the Property from the lien of the Security Instrument
(for execution by Lender) in a form appropriate for the jurisdiction in which
the Property is located;

 (3)        an officer’s certificate of Borrower certifying that the
requirements set forth in this subparagraph (i) have been satisfied;



--------------------------------------------------------------------------------

 (4)        an opinion of counsel for Borrower in form satisfactory to Lender
stating, among other things, that defeasance of this Note will not cause any
adverse consequences to any REMIC holding the Loan or the holders of any
securities issued by the REMIC or result in a taxation of the income from the
Loan to such REMIC or cause a loss of REMIC status, and that Lender has a
perfected first priority security interest in the Defeasance Deposit and the
U.S. Obligations purchased by Lender on behalf of Borrower;

 (5)        an opinion of a certified public accountant acceptable to Lender to
the effect that the Defeasance Deposit is adequate to provide payment on or
prior to, but as close as possible to, all successive scheduled payment dates
after the Release Date upon which interest and principal payments are required
under this Note (including the amounts due on the Maturity Date) and in amounts
equal to the scheduled payments due on such dates under this Note;

 (6)        evidence in writing from the applicable Rating Agencies to the
effect that such release will not result in a re-qualification, reduction or
withdrawal of any rating in effect immediately prior to such defeasance for any
Securities;

 (7)        payment of all of Lender’s expenses incurred in connection with the
defeasance including, without limitation, reasonable attorneys fees; and

 (8)        such other certificates, documents or instruments as Lender may
reasonably request.

In connection with the conditions set forth in subsection (c)(i)(E) above,
Borrower hereby appoints Lender as its agent and attorney-in-fact for the
purpose of using the Defeasance Deposit to purchase U.S. Obligations which
provide payment on or prior to, but as close as possible to, all successive
scheduled payment dates after the Release Date upon which interest and principal
payments are required under this Note (including the amounts due on the Maturity
Date) and in amounts equal to the scheduled payments due on such dates under
this Note (the “Scheduled Defeasance Payments”). Borrower, pursuant to the
Security Agreement or other appropriate document, shall authorize and direct
that the payments received from the U.S. Obligations may be made directly to
Lender and applied to satisfy the obligations of the Borrower under this Note.

(ii) Upon compliance with the requirements of this subsection (c), the Property
shall be released from the lien of the Security Instrument and the pledged U.S.
Obligations shall be the sole source of collateral securing this Note. Any
portion of the Defeasance Deposit in excess of the amount necessary to purchase
the U.S. Obligations required by subparagraph (c)(i) above and satisfy the
Borrower’s obligations under this subsection (c) shall be remitted to the
Borrower with the release of the Property from the lien of the Security
Instrument.



--------------------------------------------------------------------------------

(iii) For purposes of this subsection (c), the following terms shall have the
following meanings:

(A)        The term “Defeasance Deposit” shall mean an amount equal to 100% of
the remaining principal amount of this Note, the Yield Maintenance Premium, any
costs and expenses incurred or to be incurred in the purchase of the U.S.
Obligations necessary to meet the Scheduled Defeasance Payments and any revenue,
documentary stamp or intangible taxes or any other tax or charge due in
connection with the transfer of this Note or otherwise required to accomplish
the agreements of this subsection;

(B)        The term “Yield Maintenance Premium” shall mean the amount (if any)
which, when added to the remaining principal amount of this Note, will be
sufficient to purchase U.S. Obligations providing the required Scheduled
Defeasance Payments; and

(C)        The term “U.S. Obligations” shall mean direct non-callable
obligations of the United States of America.

(iv) Upon the release of the Property in accordance with this subsection (c),
Borrower shall, at Lender’s request, assign all its obligations and rights under
this Note, together with the pledged Defeasance Deposit, to a successor special
purpose entity designated by Borrower and approved by Lender in its sole
discretion. Such successor entity shall execute an assumption agreement in form
and substance satisfactory to Lender in its sole discretion pursuant to which it
shall assume Borrower’s obligations under this Note and the Security Agreement.
In connection with such assignment and assumption, Borrower shall (x) deliver to
Lender an opinion of counsel in form and substance and delivered by counsel
satisfactory to Lender in its sole discretion stating, among other things, that
such assumption agreement is enforceable against Borrower and such successor
entity in accordance with its terms and that this Note, the Security Agreement
and the other Loan Documents, as so assumed, are enforceable against such
successor entity in accordance with their respective terms, and (y) pay all
costs and expenses incurred by Lender or its agents in connection with such
assignment and assumption (including, without limitation, the review of the
proposed transferee and the preparation of the assumption agreement and related
documentation). In connection with such assignment and assumption, Borrower and
any Guarantor may be released of personal liability under the Note and the other
Loan Documents, but only as to acts or events occurring after the closing of
such assignment and assumption.

(v) Upon the release of the Property in accordance with this subsection (c),
Borrower shall have no further right to prepay this Note pursuant to the other
provisions of this Section 7 or otherwise.

8.  SAVINGS CLAUSE

This Note is subject to the express condition that at no time shall Borrower be
obligated or required to pay interest on the principal balance due hereunder at
a rate which could subject



--------------------------------------------------------------------------------

Lender to either civil or criminal liability as a result of being in excess of
the maximum interest rate which Borrower is permitted by applicable law to
contract or agree to pay. If by the terms of this Note, Borrower is at any time
required or obligated to pay interest on the principal balance due hereunder at
a rate in excess of such maximum rate, the Applicable Interest Rate or the
Default Rate, as the case may be, shall be deemed to be immediately reduced to
such maximum rate and all previous payments in excess of the maximum rate shall
be deemed to have been payments in reduction of principal and not on account of
the interest due hereunder. All sums paid or agreed to be paid to Lender for the
use, forbearance, or detention of the Debt, shall, to the extent permitted by
applicable law, be amortized, prorated, allocated, and spread throughout the
full stated term of this Note until payment in full so that the rate or amount
of interest on account of the Debt does not exceed the maximum lawful rate of
interest from time to time in effect and applicable to the Debt for so long as
the Debt is outstanding. Notwithstanding anything to the contrary contained
herein or in any of the other Loan Documents, it is not the intention of Lender
to accelerate the maturity of any interest that has not accrued at the time of
such acceleration or to collect unearned interest at the time of such
acceleration.

9.  WAIVERS

(a)        Except as specifically provided in the Loan Documents, Borrower and
any endorsers, sureties or guarantors hereof jointly and severally waive
presentment and demand for payment, notice of intent to accelerate maturity,
notice of acceleration of maturity, protest and notice of protest and
non-payment, all applicable exemption rights, valuation and appraisement, notice
of demand, and all other notices in connection with the delivery, acceptance,
performance, default or enforcement of the payment of this Note and the bringing
of suit and diligence in taking any action to collect any sums owing hereunder
or in proceeding against any of the rights and collateral securing payment
hereof. Borrower and any surety, endorser or guarantor hereof agree (i) that the
time for any payments hereunder may be extended from time to time without notice
and consent, (ii) to the acceptance by Lender of further collateral, (iii) the
release by Lender of any existing collateral for the payment of this Note,
(iv) to any and all renewals, waivers or modifications that may be granted by
Lender with respect to the payment or other provisions of this Note, and/or
(v) that additional Borrowers, endorsers, guarantors or sureties may become
parties hereto all without notice to them and without in any manner affecting
their liability under or with respect to this Note. No extension of time for the
payment of this Note or any installment hereof shall affect the liability of
Borrower under this Note or any endorser or guarantor hereof even though the
Borrower or such endorser or guarantor is not a party to such agreement.

(b)        Failure of Lender to exercise any of the options granted herein to
Lender upon the happening of one or more of the events giving rise to such
options shall not constitute a waiver of the right to exercise the same or any
other option at any subsequent time in respect to the same or any other event.
The acceptance by Lender of any payment hereunder that is less than payment in
full of all amounts due and payable at the time of such payment shall not
constitute a waiver of the right to exercise any of the options granted herein
to Lender at that time or at any subsequent time or nullify any prior exercise
of any such option without the express written acknowledgment of the Lender.



--------------------------------------------------------------------------------

10.  EXCULPATION

(a)        Notwithstanding anything in the Loan Documents to the contrary, but
subject to the qualifications below, Lender and Borrower agree that:

(i) Borrower shall be liable upon the Debt and for the other obligations arising
under the Loan Documents to the full extent (but only to the extent) of the
security therefor; provided, however, that in the event (A) of fraud, willful
misconduct or material misrepresentation by Borrower, its general partners, if
any, its principals, its affiliates, its agents or by any Guarantor in
connection with the loan evidenced by this Note, (B) of a breach or default
under Sections 4.3 or 8.3 of the Security Instrument, (C) the Property or any
part thereof becomes an asset in a voluntary bankruptcy or insolvency
proceeding, (D) the involuntary bankruptcy of a Borrower if such Borrower and
its respective Guarantors are not using their best efforts to obtain dismissal
of the bankruptcy proceeding or the involuntary bankruptcy of a Borrower which
is instituted by another Borrower, (E) the filing by Borrower, its general
partners, if any, its managing member, if any, its principal or its Guarantors,
or any trustee of any Borrower of any action to partition all or any portion of
the Property or any action to compel any sale thereof, or (F) without Lender’s
prior consent, the removal or resignation of any Borrower’s general partner,
managing member, non-member manager, or designated manager or managing agent
with respect to all operating matters including, but not limited to, management
and operation of the Property, leasing decisions, tenant improvements, capital
improvements and other issues, opening bank accounts for the Borrower with
respect to the Property, decisions as to amount and timing of distributions to
the Borrower and handling disputes with tax or other governmental authorities
for the Property, the limitation on recourse set forth in this Subsection 10(a)
will be null and void and completely inapplicable, and this Note shall be with
full recourse to Borrower.

(ii) If a default occurs in the timely and proper payment of all or any part of
the Debt, Lender shall not enforce the liability and obligation of Borrower to
perform and observe the obligations contained in this Note or the Security
Instrument by any action or proceeding wherein a money judgment shall be sought
against Borrower, except that Lender may bring a foreclosure action, action for
specific performance or other appropriate action or proceeding to enable Lender
to enforce and realize upon the Security Instrument, the Other Loan Documents
and the interest in the Property, the Rents and any other collateral given to
Lender created by the Security Instrument and the Other Loan Documents;
provided, however, that any judgment in any action or proceeding shall be
enforceable against Borrower only to the extent of Borrower’s interest in the
Property, in the Rents and in any other collateral given to Lender. Lender, by
accepting this Note and the Security Instrument, agrees that it shall not,
except as otherwise herein provided, sue for, seek or demand any deficiency
judgment against Borrower in any action or proceeding, under or by reason of or
under or in connection with this Note, the Other Loan Documents or the Security
Instrument.

(iii) The provisions of this Subsection 10(a) shall not (A) constitute a waiver,
release or impairment of any obligation evidenced or secured by this Note, the
Other Loan Documents or the Security Instrument; (B) impair the right of Lender
to name



--------------------------------------------------------------------------------

Borrower as a party defendant in any action or suit for judicial foreclosure and
sale under the Security Instrument; (C) affect the validity or enforceability of
any indemnity, guaranty, master lease or similar instrument made in connection
with this Note, the Security Instrument, or the Other Loan Documents; (D) impair
the right of Lender to obtain the appointment of a receiver; (E) impair the
enforcement of the Assignment executed in connection herewith; (F) impair the
right of Lender to enforce the provisions of Article 11 of the Security
Instrument; or (G) impair the right of Lender to obtain a deficiency judgment or
judgment on this Note against Borrower if necessary to obtain any insurance
proceeds or condemnation awards to which Lender would otherwise be entitled
under the Security Instrument; provided, however, Lender shall only enforce such
judgment against the insurance proceeds and/or condemnation awards.

(iv) Notwithstanding the provisions of this Article to the contrary, Borrower
shall be personally liable to Lender for the Losses it incurs due to: (A) the
misapplication or misappropriation of Rents; (B) the misapplication or
misappropriation of insurance proceeds or condemnation awards; (C) Borrower’s
failure to return or to reimburse Lender for all Personal Property taken from
the Property by or on behalf of Borrower and not replaced with Personal Property
of the same utility and of the same or greater value; (D) any act of actual
waste or arson by Borrower, any principal, affiliate, general partner or member
thereof or by any Guarantor; (E) any fees or commissions paid by Borrower to any
principal, affiliate, general partner or member of Borrower, or any Guarantor in
violation of the terms of this Note, the Security Instrument or the Other Loan
Documents; (F) Borrower’s failure to comply with the provisions of Section 11 of
the Security Instrument; or (G) for all obligations and indemnities of Borrower
under the Environmental Indemnity Agreement (it being agreed that the
obligations of the borrower under the Environmental Agreement are not limited by
Section 10(a) hereof) relating to hazardous or toxic substances or compliance
with environmental laws and regulations to the full extent of any losses or
damages (including those resulting from diminution in value of the Property)
incurred by Lender as a result of the existence of such hazardous or toxic
substances or failure to comply with environmental laws or regulations.

(b)        Nothing herein shall be deemed to be a waiver of any right which
Lender may have under Sections 506(a), 506(b), 1111(b) or any other provisions
of the Bankruptcy Code to file a claim for the full amount of the Debt or to
require that all collateral shall continue to secure all of the Debt, owing to
Lender in accordance with this Note, the Security Instrument and the Other Loan
Documents.

11.  AUTHORITY

Borrower (and the undersigned representative of Borrower, if any) represents
that Borrower has full power, authority and legal right to execute, deliver and
perform its obligations pursuant to this Note and the other Loan Documents and
that this Note and the other Loan Documents constitute legal, valid and binding
obligations of Borrower. Borrower further represents that the loan evidenced by
the Loan Documents was made for business or commercial purposes and not for
personal, family or household use.



--------------------------------------------------------------------------------

12.  NOTICES

All notices or other communications required or permitted to be given pursuant
hereto shall be given in the manner and be effective as specified in the
Security Instrument, directed to the parties at their respective addresses as
provided therein.

13.  TRANSFER

Lender shall have the unrestricted right at any time or from time to time to
sell this Note and the loan evidenced by this Note and the Loan Documents or
participation interests therein. Borrower, at no cost to Borrower, shall
execute, acknowledge and deliver any and all instruments requested by Lender to
satisfy such purchasers or participants that the unpaid indebtedness evidenced
by this Note is outstanding upon the terms and provisions set out in this Note
and the other Loan Documents. To the extent, if any, specified in such
assignment or participation, such assignee(s) or participant(s) shall have the
rights and benefits with respect to this Note and the other Loan Documents as
such assignee(s) or participant(s) would have if they were the Lender hereunder.
If Lender sells a participation interest in this Note, Lender shall specify one
(1) party as the sole contact with Borrower with respect to the Note and the
Other Loan Documents and upon whose direction Borrower may rely.

14.  WAIVER OF TRIAL BY JURY

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER HEREBY AGREES NOT TO
ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY
RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR
HEREAFTER EXIST WITH REGARD TO THIS NOTE OR THE OTHER LOAN DOCUMENTS, OR ANY
CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH INCLUDING,
BUT NOT LIMITED TO, THOSE RELATING TO (A) ALLEGATIONS THAT A PARTNERSHIP EXISTS
BETWEEN LENDER AND BORROWER; (B) USURY OR PENALTIES OR DAMAGES THEREFOR;
(C) ALLEGATIONS OF UNCONSCIONABLE ACTS, DECEPTIVE TRADE PRACTICE, LACK OF GOOD
FAITH OR FAIR DEALING, LACK OF COMMERCIAL REASONABLENESS, OR SPECIAL
RELATIONSHIPS (SUCH AS FIDUCIARY, TRUST OR CONFIDENTIAL RELATIONSHIP);
(D) ALLEGATIONS OF DOMINION, CONTROL, ALTER EGO, INSTRUMENTALITY, FRAUD, REAL
ESTATE FRAUD, MISREPRESENTATION, DURESS, COERCION, UNDUE INFLUENCE, INTERFERENCE
OR NEGLIGENCE; (E) ALLEGATIONS OF TORTIOUS INTERFERENCE WITH PRESENT OR
PROSPECTIVE BUSINESS RELATIONSHIPS OR OF ANTITRUST; OR (F) SLANDER, LIBEL OR
DAMAGE TO REPUTATION. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY
AND VOLUNTARILY BY BORROWER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH
INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE
ACCRUE. LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY
PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY BORROWER.



--------------------------------------------------------------------------------

15.  APPLICABLE LAW

This Note shall be governed by and construed in accordance with the laws of the
state in which the real property encumbered by the Security Instrument is
located (without regard to any conflict of laws or principles) and the
applicable laws of the United States of America.

16.  JURISDICTION

BORROWER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY COURT OF
COMPETENT JURISDICTION LOCATED IN THE STATE IN WHICH THE PROPERTY IS LOCATED IN
CONNECTION WITH ANY PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE.

17.  NO ORAL CHANGE

The provisions of this Note and the Loan Documents may be amended or revised
only by an instrument in writing signed by the Borrower and Lender. This Note
and all the other Loan Documents embody the final, entire agreement of Borrower
and Lender and supersede any and all prior commitments, agreements,
representations and understandings, whether written or oral, relating to the
subject matter hereof and thereof and may not be contradicted or varied by
evidence of prior, contemporaneous or subsequent oral agreements or discussions
of Borrower and Lender. There are no oral agreements between Borrower and
Lender.

18.  LIABILITY

If Borrower consists of more than one person or entity, the obligations and
liability of each person or entity hereunder shall be joint and several.
Borrower hereby waives and all rights of subrogation, reimbursement,
contribution, indemnity or otherwise arising by contract or operation of law,
including without limitation any lien rights, from or against any other Borrower
until the Loan is paid in full and all Borrower’s obligations under the Loan
Documents are fulfilled.

[The remainder of the page is intentionally left blank.]



--------------------------------------------------------------------------------

Executed as of the day and year first above written.

 

  BORROWER:  

GRIFFIN CAPITAL (CARLSBAD POINTE) INVESTORS, LLC, a

Delaware limited liability company

 

By:

 

Griffin Capital Corporation, sole member

   

By:

 

/s/ Kevin A. Shields

     

Kevin A. Shields

     

President

[SIGNATURES CONTINUED ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

 

GRIFFIN CAPITAL (CARLSBAD POINTE) INVESTOR 1, LLC,

GRIFFIN CAPITAL (CARLSBAD POINTE) INVESTOR 2, LLC,

GRIFFIN CAPITAL (CARLSBAD POINTE) INVESTOR 3, LLC,

GRIFFIN CAPITAL (CARLSBAD POINTE) INVESTOR 4, LLC,

GRIFFIN CAPITAL (CARLSBAD POINTE) INVESTOR 5, LLC,

GRIFFIN CAPITAL (CARLSBAD POINTE) INVESTOR 6, LLC,

GRIFFIN CAPITAL (CARLSBAD POINTE) INVESTOR 7, LLC,

GRIFFIN CAPITAL (CARLSBAD POINTE) INVESTOR 8, LLC,

GRIFFIN CAPITAL (CARLSBAD POINTE) INVESTOR 9, LLC,

GRIFFIN CAPITAL (CARLSBAD POINTE) INVESTOR 10, LLC,

GRIFFIN CAPITAL (CARLSBAD POINTE) INVESTOR 11, LLC,

GRIFFIN CAPITAL (CARLSBAD POINTE) INVESTOR 12, LLC,

GRIFFIN CAPITAL (CARLSBAD POINTE) INVESTOR 13, LLC,

GRIFFIN CAPITAL (CARLSBAD POINTE) INVESTOR 14, LLC,

GRIFFIN CAPITAL (CARLSBAD POINTE) INVESTOR 15, LLC,

GRIFFIN CAPITAL (CARLSBAD POINTE) INVESTOR 16, LLC,

GRIFFIN CAPITAL (CARLSBAD POINTE) INVESTOR 17, LLC,

GRIFFIN CAPITAL (CARLSBAD POINTE) INVESTOR 18, LLC,

GRIFFIN CAPITAL (CARLSBAD POINTE) INVESTOR 19, LLC,

GRIFFIN CAPITAL (CARLSBAD POINTE) INVESTOR 20, LLC,

GRIFFIN CAPITAL (CARLSBAD POINTE) INVESTOR 21, LLC,

GRIFFIN CAPITAL (CARLSBAD POINTE) INVESTOR 22, LLC,

GRIFFIN CAPITAL (CARLSBAD POINTE) INVESTOR 23, LLC,

GRIFFIN CAPITAL (CARLSBAD POINTE) INVESTOR 24, LLC,

GRIFFIN CAPITAL (CARLSBAD POINTE) INVESTOR 25, LLC,

GRIFFIN CAPITAL (CARLSBAD POINTE) INVESTOR 26, LLC,

GRIFFIN CAPITAL (CARLSBAD POINTE) INVESTOR 27, LLC,

GRIFFIN CAPITAL (CARLSBAD POINTE) INVESTOR 28, LLC,

GRIFFIN CAPITAL (CARLSBAD POINTE) INVESTOR 29, LLC,

each a Delaware limited liability company

 

By:

 

Griffin Capital Corporation, its special manager

   

By:

 

Kevin A. Shields

     

Kevin A. Shields

     

President